Wheeler, J.
The record before us purports to contain the proceedings of “ a district court for the county of Matagorda held in chambers,” on the 10th day of November, 1842, and to have been brought here by appeal from the judgment of that court.
By the laws then in force, appeal lay to the supreme court, only from the judgment or decree of a district court. 1 Stat. 203, sec. 15; 5 id. 168, sec. 19.
But no district court could, by law, be holden in the county of Mat-agorda where this proceeding purports to have been had. Const. Hep. Tex. art. 4, sec. 2; 6 Stat. 115.
*(174)At that time and place, therefore, there could have been no judgment or decree of a district court pronounced; and consequently no appeal taken to the supreme court.
We are therefore of opinion that the appeal be dismissed.